Citation Nr: 0123538	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  84-12 208	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for the period prior to November 18, 1994.  

(The issue of an earlier effective date for the award of a 
total compensation rating based on individual unemployability 
(TDIU) is the subject of a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1983 rating decision of 
the RO that denied the veteran's original claim of service 
connection for PTSD.  In decisions promulgated in August 1984 
and February 1989, the Board denied the veteran's claim of 
service connection for PTSD.  

In January 1994, the veteran requested reconsideration of the 
Board's February 1989 decision.  The motion for 
reconsideration was denied in July 1994.  

In an August 1997 rating decision, the RO allowed the 
veteran's reopened claim of service connection for PTSD and 
assigned a 70 percent disability rating, effective on 
November 18, 1994, the date his application to reopen was 
received.  

In May 1998, however, a TDIU was assigned, effective on 
November 18, 1994.  The veteran appealed from the effective 
date assigned for the TDIU which, as noted hereinabove, is 
the subject of a separate decision.  

In November 2000, the Board, on the Chairman's initiative, 
ordered reconsideration of the August 1984 and February 1989 
decisions of the Board on the issue of service connection for 
PTSD.  

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review based on 
the entire record in the proceeding.  The Board must consider 
all evidence and material of record as well as applicable 
provisions of law and regulations.  

The case is now before the expanded reconsideration panel of 
nine Members of the Board, and this Reconsideration will 
replace the prior decisions.  

As service connection for PTSD has already been granted, 
effective on November 18, 1994, the Board is considering 
whether service connection was warranted for PTSD prior to 
that date for the purpose of the payment of VA compensation 
benefits.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran was shown, prior to November 18, 1994, to be 
suffering from disability manifested by PTSD that was the 
likely result of his participation in atomic bomb testing in 
service.  



CONCLUSION OF LAW

The veteran's PTSD, shown prior to November 18, 1994, is due 
to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records contain no evidence of 
a psychiatric disorder.  

A report of a VA hospitalization in April and May 1973 
indicates that the veteran had feelings of insecurity, 
inadequacy and instability.  The diagnoses were those of 
anxiety reaction with depressive features and emotionally 
unstable personality.  

VA records show that the veteran was hospitalized from 
December 1976 to May 1977 for treatment of alcoholism.  The 
pertinent diagnoses were those of alcohol addiction and 
anxiety neurosis.  He was hospitalized again from November 
1977 to February 1978 for his alcohol addiction.  

A VA psychiatric examination was conducted in May 1978.  The 
veteran reported that he had witnessed 18 nuclear explosions 
on the Bikini Atoll.  He was reportedly anxious, 
apprehensive, irritable and on the verge of paranoia.  The 
diagnosis was that of anxiety neurosis.  

A June 1978 letter from the Department of the Navy indicated 
that the veteran had participated in several nuclear tests 
conducted in the Pacific.  

In an August 1978 statement, a VA psychiatrist opined that 
the veteran's mental illness was not due to radiation, but 
might have been aggravated by what he had read in the 
newspapers regarding the destructiveness of atomic weapons.  

In a December 11, 1981, psychiatric evaluation, Albert K. 
Chen, M.D., described the veteran's history of participation 
in the atomic bomb tests.  The pertinent diagnosis was that 
of post-traumatic stress syndrome with anxiety and 
depression.  It was clear from the report that the disorder 
was associated with the nuclear bomb testing.  

At an August 1983 VA psychiatric examination, the veteran 
blamed the radiation to which he was exposed for all of his 
problems.  The examiner diagnosed alcohol dependence.  

A VA outpatient report dated in May 1984 diagnosed the 
veteran as suffering from chronic PTSD.  The stressor 
described by the veteran was the bomb testing in which he 
participated.  He continued to receive outpatient treatment 
for his psychiatric complaints.  

In March 1987, his treating psychologist noted that the 
veteran had "classical symptoms of PTSD related to 
witnessing H-bomb tests."  His symptoms were described as 
being severe.  

In an October 1994 statement, a VA staff psychologist noted 
that the veteran had been followed at the VA Medical Center 
"since 1984 for a psychiatric condition diagnosed as [PTSD]:  
chronic related to trauma of experiencing H-bomb tests in the 
Bikini Atolls in the 1950s."  Subsequent medical evidence 
shows continued treatment of PTSD.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
must be considered for compliance with the notice and duty to 
assist provisions contained in the new law.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.

In light of the Board's favorable disposition of the issue, 
however, remand for consideration of the new law is not 
necessary.  The veteran is not prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  


Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128.  

As noted hereinabove, reconsideration of the August 1984 and 
February 1989 Board decisions has been granted, and the Board 
must proceed as though the initial decisions had never been 
entered.  That is, the September 1983 rating decision denying 
service connection for PTSD is the subject of this appeal.  

It is the position of the dissenting Members of the Board 
that, because service connection for PTSD has been granted, 
there remains no justiciable case or controversy before the 
Board.  Indeed, the dissent concluded that the majority is 
actually adjudicating the issue of entitlement to an earlier 
effective date.  

The majority is restricting this decision to the issue of 
service connection for PTSD prior to November 18, 1994.  The 
veteran filed a Notice of Disagreement and timely Substantive 
Appeal regarding the September 1983 rating decision; in 
essence, stating that he was entitled to service connection 
for PTSD at that time.  He did all that was required to 
appeal the decision to deny service connection in 1983, and 
he is entitled to Board review and an appellate decision in 
this regard.  

Although the veteran's alcohol dependence and diagnoses of 
anxiety neurosis complicated the diagnostic picture, PTSD was 
diagnosed as early as 1981 by Dr. Chen.  Indeed, since 1984, 
VA psychiatric treatment of the veteran primarily had been 
for PTSD.  The August 1983 VA examiner diagnosed alcohol 
dependence; however, he never specifically addressed the 
question of whether the veteran had PTSD.  Indeed, no mental 
health professional had specifically ruled out the diagnosis 
of PTSD.  In the absence of any competent evidence 
specifically contradicting the diagnosis of PTSD, the Board 
finds that the evidence supports the claim of service 
connection for PTSD prior to November 18, 1994.  



ORDER

Service connection for PTSD is granted for the period prior 
to November 18, 1994.  


			
	N. R. ROBIN	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

			
	D. C. SPICKLER	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


			
	DEREK R. BROWN, dissenting	MARK F. HALSEY, dissenting
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals
	
		
J. E. DAY, dissenting
Member, Board of Veterans' Appeals




DISSENT

As noted by the majority, in a September 1983 rating 
decision, the RO denied service connection for PTSD and the 
Board affirmed that determination in an August 1984 decision.  
When this issue was again before the Board in February 1989, 
the Board confirmed and continued the denial of service 
connection for this disability.  Thereafter, on November 18, 
1994, the veteran filed an application to reopen a claim of 
service connection for PTSD.  In August 1997, the RO granted 
service connection for this disability, effective November 
18, 1994.  As such, the issue of entitlement to service 
connection for PTSD is moot because, as noted above, the 
benefit sought on appeal has already been granted.  Because 
there is no justiciable case or controversy currently before 
the Board, this appeal must be dismissed.  38 U.S.C.A. § 7105 
(West 1991).  

In reaching this conclusion, we note that, as acknowledged by 
the majority, in November 2000 the Vice Chairman ordered 
reconsideration of the August 1984 and February 1989 Board 
decisions.  The effect of the Vice Chairman's action was to 
vacate the August 1984 and February 1989 decisions, thereby 
removing any legal impediment to the RO's award of an 
effective date, for the period prior to November 18, 1994, 
for the grant for service connection.  See VAOPGCPREC 70-91 
(1991), 57 Fed. Reg. 2316 (1992); 1991 VAOPGCPREC LEXIS 1223.  
("[O]nce reconsideration has been ordered, it has the effect 
of vacating the original BVA decision as to that issue or 
issues.  Thus, the appeal again stands in an 'undecided' 
status and all evidence, both that considered by the previous 
BVA section and that received by the Department since that 
earlier decision, must be considered."); see also 
38 U.S.C.A. § 7103(a) (West 1991).  Indeed, the majority, 
while framing the issue as entitlement to service connection, 
prior to November 18, 1994, is in fact, adjudicating the 
issue of entitlement to an earlier effective date.  Although 
the veteran has asserted that the effective date of the grant 
of service connection for PTSD should be in 1984, to date the 
RO has not addressed this issue and thus it is not properly 
before this panel.  The law is well settled that a claim of 
entitlement to an earlier effective date for an award of 
service connection is a distinct issue from a claim of 
entitlement to service connection, and requires a 
jurisdiction-conferring Notice of Disagreement (NOD).  
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir 1997); Henderson v. 
West, 11 Vet. App. 245, 247 (1998).  Moreover, appellate 
jurisdiction cannot be created even by consent of the parties 
involved.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 
1997); Hayre v. Principi, 2001 U.S. Vet. Claims LEXIS 709.  
Thus consideration of this issue is beyond the scope of our 
jurisdiction; the appeal should be dismissed.  

For the foregoing reasons, we must respectfully dissent.  



 

